Case: 10-50487 Document: 00511347729 Page: 1 Date Filed: 01/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 11, 2011
                                     No. 10-50487
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOE ANGEL ACOSTA, III,

                                                   Plaintiff-Appellant

v.

OFFICER POPLE, Security Threat Group Investigator; SENIOR WARDEN
CHANEY; MAJOR FOX; MAJOR WALLS; MRS. WALLACE, Garza Unit
Classification Officer; UNIT ASSISTANT WARDEN D. MOONEYHAM; B.
TREVINO, Region IV Assistant Director; SENIOR WARDEN PETE MORALES;
J GARCIA, Assistant Region IV Director; V L. BRISHER; STATE
CLASSIFICATION OFFICIAL, (SCCla); HERRERA MAXIMILO; GUY SMITH;
MYRA WALKER; STATE CLASSIFICATION OFFICER OFFICIAL, (SCC2);
STATE CLASSIFICATION OFFICIAL, (SCC2a); STATE CLASSIFICATION
OFFICIAL, SCC26); CHERYL LAWSON; SENIOR WARDEN K. REGANS;
ASSISTANT WARDEN TURRUBIARTE; MAJOR JACKSON; STEVE MASSIE;
GRAD SERGEANT BRENNAN; GRAD LIEUTENANT GILBERT, GRAD
SERGEANT HECHT,
                                        Defendants-Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:10-CV-101


Before HIGGINBOTHAM, SMITH and HAYNES, Circuit Judges.
PER CURIAM:*


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50487 Document: 00511347729 Page: 2 Date Filed: 01/11/2011

                                   No. 10-50487

      Joe Angel Acosta, III, Texas prisoner # 1408833, filed a 42 U.S.C. § 1983
complaint against a number of prison personnel from several different facilities
as well as administrative personnel, asserting claims for denial of procedural
due process, equal protection, and adequate medical care and deliberate
indifference to his safety. The district court dismissed the claims against some
of the defendants without prejudice for failure to state a claim. The district
court noted, and its docket sheet reflects, that claims remain pending against
numerous defendants.
      Because the district court dismissed some but not all claims and
defendants, we must sua sponte examine whether we have jurisdiction to
consider the appeal. See Martin v. Halliburton, 618 F.3d 476, 481 (5th Cir.
2010). We have jurisdiction over appeals from (1) final orders pursuant to 28
U.S.C. § 1291; (2) orders that are deemed final due to a jurisprudential
exception, such as the collateral order doctrine; (3) interlocutory orders specified
in 28 U.S.C. § 1292(a); and (4) interlocutory orders that are properly certified for
appeal by the district court pursuant to Federal Rule of Civil Procedure 54(b) or
§ 1292(b). Dardar v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988);
Save the Bay, Inc. v. U.S. Army, 639 F.2d 1100, 1102 & n.3 (5th Cir. 1981). The
order from which Acosta appeals does not fall within any of these categories, so
we lack jurisdiction to consider the appeal, and the appeal is DISMISSED.
      Acosta’s motion for leave to proceed in forma pauperis on appeal is
DENIED.      His motion for appointment of counsel is also DENIED.              See
Schwander v. Blackburn, 750 F.2d 494, 502-03 (5th Cir. 1985).




                                         2